DETAILED ACTION
Remarks
In response to communications files on December 31, 2021, claims 1, 6-7, 11, 13, 15, and 18 
are amended per applicant’s request.  Therefore, claims 1-20 are presently pending in the application. 
Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1, 11, and 15, the prior art of records fail to anticipate or suggest creating a plurality of nodes in a graph database that is stored in a computer memory, each node corresponding to one of a plurality of entities; receiving a transfer request, the transfer request comprising a sender entity, a recipient entity, a type of content to transfer, and an amount of the content to transfer; creating an edge in the graph database corresponding to the transfer request, the edge connecting a first node to a second node wherein the first node corresponds to the sender entity and the second node corresponds to the recipient entity, and the edge is associated with the type and the amount; receiving one or more additional transfer requests; creating another edge in the graph database for each of the additional transfer requests; traversing the graph database; consolidating the graph database, said consolidating comprising replacing a series of edges, said series of edges that form a multi-hop path and are associated with a common type, with a set of replacement edges, said set of replacement edges that are associated with the common type and form a path with fewer hops than the multi-hop path; and

executing one or more transfers according to the consolidated graph database, together with the other limitations of the independent claims.

The dependent claims 2-10, 12-14, and 16-20 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164